In re Vasquez, Carlos L.; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “D”, No. 93-2124; to the Court of Appeal, Fourth Circuit, No. 93CW-2564.
Writ granted. Relator, an in forma pau-peris plaintiff residing out-of-state, has been ordered by the trial court to travel to this jurisdiction to be deposed. As the record does not indicate that the defendant has unsuccessfully attempted other means of discovery, or offered to pay plaintiffs expenses, we find this order from the trial court to be an abuse of discretion. Thus, we order that the judgment of the trial court compelling plaintiffs return to this jurisdiction for the taking of his deposition be set aside. Stay order denied as moot.
DENNIS, J., not on panel.